[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
The statutory requirement that a medical malpractice action annex a good faith certificate to the complaint is akin to an essential allegation to support a cause of action. "The absence from the complaint of the statutorily required good faith certificate renders the complaint subject to a Motion to Strike pursuant to P.B. 152(1) for failure to state a claim on which relief can be granted."
Although the plaintiff did not file such a certificate until after the Motion to Strike was filed, it was nonetheless filed CT Page 9150 within 30 days of the return day. Amendments, including amendments of right, relate back to the date of the initial complaint.
The Motion to Strike is denied.
Flynn, J.